Citation Nr: 0024787	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a partial meniscectomy, with chronic synovitis, 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
October 1989.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1997, by the Newark, New Jersey, Regional Office 
(RO), which denied the veteran's claim for an increased 
rating for his service-connected left knee disorder.  A 
Department of Veteran Affairs (VA) compensation examination 
was conducted in May 1998.  Thereafter, a rating action in 
June 1998 confirmed the denial of an increased rating for the 
left knee disorder.  The notice of disagreement with this 
determination was received in July 1998.  The statement of 
the case was issued in August 1998.  The veteran's 
substantive appeal (VA Form 1-9) was received in August 1998.  
Additional medical records were received in June and July 
1999.  A supplemental statement of the case (SSOC) was issued 
in September 1999.  Another VA compensation examination was 
conducted in February 2000, and an SSOC was issued in April 
2000.  

On July 24, 2000, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting in Newark, New Jersey.  A transcript of the hearing 
is of record.  The appeal was received at the Board later in 
July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's postoperative residuals of partial 
meniscectomy of the left knee are manifested by subjective 
complaints of constant pain that increases with walking, 
swelling, and the occasional need to use a knee brace.  
Clinical findings reveal a range of motion from 0 degrees to 
130 degrees, and X-ray findings of slight narrowing of the 
medial joint compartment in the left knee, without any 
swelling, warmth, tenderness, crepitance, or effusion.  

3.  The medical evidence of record does not show that the 
semilunar cartilage is dislocated, that extension is limited 
to 15 degrees, or that the left knee symptomatology is 
manifested by moderate instability or moderate recurrent 
subluxation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of a left knee partial meniscectomy, 
with chronic synovitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5256-5262 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for his 
service-connected postoperative residuals of a left knee 
partial meniscectomy is well grounded, in that it is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  In general, an allegation of an 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Here, the veteran's 
contention concerning the severity of the residuals of his 
left knee partial meniscectomy (to the extent it is within 
the competence of a lay party to report) is sufficient to 
render his claim is well-grounded.  The facts relevant to the 
issue on appeal have been properly developed, and the VA duty 
to assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a).  



A.  Factual background

The records reflect that the veteran entered active duty in 
February 1987.  He was seen in July 1988 with complaints of 
pain in the left knee.  At that time, he stated that he had 
been playing basketball two days before, when he twisted the 
knee.  The assessment was knee strain.  He was again seen in 
August 1988, at which time he continued to complain of left 
knee pain, with swelling when running; X-ray study of the 
left knee was negative.  The veteran was admitted to a 
hospital in October 1988, with a diagnosis of torn left 
lateral meniscus; he underwent arthroscopy and partial 
lateral meniscectomy of the left knee.  He was seen for 
followup evaluation in June 1989, at which time he complained 
of ongoing knee pain; examination of the left knee revealed 
mild swelling and mild effusion.  He had a full range of 
motion; no instability was noted, and McMurray's test was 
negative.  X-ray study of the left knee revealed mild 
degenerative joint disease.  The assessment was post lateral 
meniscectomy, left knee.  

The service medical records further indicate that the veteran 
appeared before a medical board in June 1989, at which time 
he underwent a physical evaluation.  The final diagnosis was 
chronic synovitis, left knee, secondary to partial lateral 
meniscectomy.  The veteran was then referred to a Physical 
Evaluation Board, which was convened in July 1989.  It was 
determined that the veteran was unfit for duty because of the 
above cited diagnosis.  

On the occasion of his initial VA examination in June 1990, 
the veteran indicated that he had arthritis symptoms in the 
left knee; specifically, he complained of morning stiffness 
and pain in the left knee at the end of the day after 
prolonged standing and walking.  He denied any swelling in 
the left knee.  The veteran reported cracking and popping in 
his knees in the mornings.  The veteran indicated that he 
took Motrin for the pain, and he wore an elastic knee brace 
on occasion to help with the pain.  Upon clinical evaluation, 
it was noted that the veteran had a reciprocating heel-toe 
gait with normal stride length, slightly diminished cadence, 
and a slight antalgic component to the left leg.  Examination 
of the left knee revealed no gross deformities, swelling, or 
erythema; there was no effusion on mild test.  Range of 
motion was from 0 degrees to 118 degrees; there was mild 
patellofemoral crepitance to range of motion.  There was no 
medial, lateral compartmental crepitance to range of motion.  
There was no ligamentous instability to varus-valgus stress; 
however, at full extension, in 20 degrees of flexion, the 
veteran had 1+ laxity to varus stress.  Lachman's test and 
anterior drawer were negative.  There was no joint line 
tenderness elicited.  The veteran had a negative 
patellofemoral compression test and negative apprehension 
sign to attempted patellar subluxation.  The pertinent 
diagnoses were twisting injury, left knee, status partial 
arthroscopic medial meniscectomy; and chronic left knee pain, 
intermittent, probably due to chondromalacia.  

Of record are VA treatment reports dated from April 1997 to 
August 1997, which showed that the veteran received ongoing 
clinical evaluation and treatment for increased left knee 
pain.  During a clinical visit in June 1997, the veteran 
complained of worsening left knee pain in recent months.  It 
was noted that the veteran worked as a security guard, a 
position which required constant walking; it was also noted 
that left knee pain increased with prolonged ambulation.  It 
was further reported that he was seen in the orthopedic 
clinic in April 1997, and physical therapy was recommended.  
Examination of the left knee revealed slight fullness on the 
medial aspect of the knee; no redness, tenderness, or 
deformity was noted.  Range of motion reflected reduced 
flexion.  The assessment was chronic left knee pain.  He was 
seen for a session of physical therapy in July 1997.  He was 
next seen in August 1997, with complaints of increased pain 
over the weekend after prolonged standing.  A straight cane 
was issued, to be held in the right hand.  

The veteran was afforded a VA compensation examination in 
August 1997, at which time he complained of pain in the 
medial aspect of the left knee, particularly when bending the 
knee.  He noted that pain was relieved with the use of a 
straight cane that he had been using for several weeks and 
the use of a nylon knee brace.  He reported that he was 
currently unemployed, as he had been let go in the past week 
due to inability to successfully complete his rounds as a 
security officer.  It was noted that he was still enrolled in 
physical therapy and had a followup at the orthopedic clinic.  
The veteran indicated that he took Ibuprofen on an as-needed 
basis, with pain relief.  He stated that he had no locking or 
give-away.

It was observed by the examiner that the veteran ambulated in 
with the use of a straight cane that he held in his left 
hand.  He had a nylon sleeve knee brace with double upright 
metal stays.  He transferred to and from the examination 
table without difficulty.  There was perhaps a mild left knee 
effusion present, which was very mild and trace at best.  
There was medial joint line tenderness that he reported; this 
was present with direct palpation.  The examiner indicated 
that he was able to fully flex the knee.  The McMurray test 
was negative.  There was good ligamentous stability, with 
good quadriceps strength and muscular development; strength 
was good and normal with encouragement.  Range of motion was 
from 0 degrees to 180 degrees.  The pertinent diagnosis was 
history of torn lateral meniscus status post partial 
meniscectomy; no evidence of current pathology involving the 
meniscus.  The examiner stated that knee pain was secondary 
to a plica syndrome, which is a congenital, non-service-
connected condition.  

Received in September 1997 was a statement from the veteran's 
employer, indicating that the veteran had been working 40 
hours per week until April 1997, when he asked to be put on 
weekend hours (16 hours per week) because of pain and 
swelling of the left knee.  The employer noted that the 
required walking to do tours and prolonged periods of 
standing was causing the veteran pain and discomfort.  

The veteran was seen for a followup evaluation in December 
1997, at which time it was noted that he continued to have 
chronic pain in the left knee, exacerbated by prolonged 
standing and walking; he stated that he was now unable to 
perform job duties as a security guard.  It was noted that 
the veteran was wearing a left knee brace and he had a cane 
in his right hand; he stated that a TENS unit was helpful for 
the pain.  Examination was unremarkable, except for crepitus 
over the left knee.  The assessment was left knee pain with 
resolving left patellofemoral syndrome.  


The veteran underwent another VA compensation examination in 
May 1998, at which time he reported gradual deterioration of 
the left knee.  He reported swelling, stiffness and giving-
way of the left knee.  It was noted that he used a double 
upright hinged knee supporter on the left side with a patella 
cut out; he stated that he used an analgesic cream over the 
left knee in order to obtain relief from discomfort, and he 
used Ibuprofen once daily.  On examination, there was no 
increased heat, no increased swelling, no knee effusion, no 
instability, and a negative patellofemoral grinding test.  
Extension was to 0 degrees and flexion was to 130 degrees.  
The Lachman and McMurray tests were within normal limits.  No 
quadriceps atrophy was noted.  The veteran's gait was normal, 
although he used a cane in his right hand.  It was noted a 
magnetic resonance imaging (MRI) performed the previous year 
was said to have shown the residual of previous arthroscopic 
surgery on the medial meniscus; the MRI was otherwise 
completely normal.  Current X-rays and MRI revealed only 
synovial thickening, and were otherwise unremarkable.  The 
impression was post surgery left knee, now clinically normal.  

Of record is a medical opinion dated June 29, 1999, written 
by the examiner who conducted the May 1998 VA examination, 
indicating that there were no findings of diseases, no 
arthritis, instability, effusion, increased heat or muscular 
atrophy; and there was a full range of motion.  The examiner 
concluded that, in view of those findings, there was no 
evidence of any functional loss because of pain, or for any 
other reason.  

Received in July 1999 were VA treatment reports dated from 
February 1998 to October 1998, which showed ongoing clinical 
evaluation and treatment for recurrent knee pain since April 
1997, including three months of physical therapy.  During a 
clinic visit in February 1998, the pain was described as 3 
out of 10, and made worse after running.  The veteran 
indicated that he was not taking any medications and was no 
longer using a knee brace or a cane.  Examination showed 
normal range of motion without any palpable click; there was 
no effusion or redness.  There was mild tenderness.  The 
assessment was resolving left knee pain.  The veteran was 
next seen in September 1998 for follow up evaluation of his 
left knee pain; examination of the knee revealed similar 
findings as reported in February 1998.  In addition, there 
was a negative Lachman's and anterior and posterior drawer 
tests.  The assessment was chronic left knee pain and status 
post arthroscopic surgery for torn cartilage, with tight 
quadriceps and hamstrings.  Similar findings were again 
reported during a follow up visit in October 1998; in 
addition, the examiner noted that the left knee was negative 
for varus and valgus stress.  

The veteran was again afforded a VA compensation examination 
in February 2000, at which time he reported occasional 
swelling in the past following walking a greater distance 
than usual; he noted that he would usually wear a knee brace, 
which seemed to help.  He indicated that he had had three 
separate courses of physical therapy, and each time it 
strengthened his left knee muscles but did not do much for 
helping the pain.  He stated that he also used a TENS unit as 
needed (prn), and also Aspercreme prn, and both seemed to 
help some.  On examination, the left knee was cool without 
any swelling, warmth, tenderness, crepitance, or effusion.  
The knee had no joint line tenderness and was stable times 
four.  It extended to 0 degrees and flexed to 122 degrees.  
X-ray study of the knees revealed slight narrowing of the 
medial joint compartment, bilaterally.  The examiner stated 
that the veteran noted a lot of left knee pain, but had a 
normal examination; he explained that the veteran possibly 
had a tear in his meniscus which could explain his symptoms, 
but the exact diagnosis was not known, as the examination was 
normal.  

At his personal hearing in July 2000, the veteran indicated 
that he had swelling in the left knee, especially at the end 
of a work day; he stated that he had aching and swelling in 
the left knee every night.  The veteran reported problems 
with going up and down stairs, and problems with standing and 
sitting for any prolonged periods of time.  The veteran 
indicated that he used hot and cold packs to bring down the 
swelling; he noted that he also used a TENS unit.  The 
veteran testified that the knee gave out periodically; he 
stated that he walked with a straight cane and used a knee 
brace on the left knee.  The veteran explained that he wore 
the brace every day, especially during flare-ups.  He noted 
that, while the swelling in the knee goes down at night, the 
pain remained.  The veteran indicated that he had lost 
several jobs because of his inability to get around.  

B.  Legal analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities. When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

The veteran's left knee disability includes residuals of a 
partial meniscectomy which was performed in 1988; therefore, 
he is currently service-connected for post-operative 
residuals of a partial meniscectomy of the left knee.  A 
symptomatic knee following removal of a semilunar cartilage 
may be rated 10 percent under 38 C.F.R. § 4.71a, Code 5259.  
This is the maximum evaluation allowed under that code.  The 
evidence shows the veteran does not currently have a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, or effusion into the joint; thus a 20 percent 
rating under 38 C.F.R. § 4.71a, Code 5258 is not in order.  

The veteran's left knee disability also includes arthritis.  
Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  

Normal motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
flexion of a leg is rated at 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, and 20 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261.  

The most recent VA examination, in February 2000, revealed no 
limitation of extension, and flexion was slightly limited to 
122 degrees.  If the veteran's left knee disability were 
strictly rated under either Code 5260 or 5261, a 
noncompensable rating would be assigned.  The Board notes 
that, under Codes 5003 and 5010, a 10 percent rating may be 
granted for noncompensable limitation of motion when 
arthritis is established by X-ray findings.  However, the 
current rating for residuals of a medial meniscectomy under 
Code 5259 contemplates symptoms such as limitation of motion.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case, a 
separate 10 percent rating for noncompensable limitation of 
motion would violate the rule against pyramiding.  38 C.F.R. 
§ 4.14.  The Board also notes that, during the February 2000 
VA examination, the veteran complained of left knee swelling 
and pain after activity.  However, there is no evidence that 
there is additional limitation of motion of the left knee, 
due to pain on use or flare-ups, to the extent necessary for 
a higher rating of 20 percent under Codes 5260 or 5261.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

A knee impairment with recurrent subluxation or lateral 
instability is rated at 10 percent when slight and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.  Separate 
ratings for knee instability, and for knee arthritis with 
limitation of motion, are permissible.  See VAOPGCPREC 9-98 
and 23-97.  Although the veteran has subjective complaints of 
giving-way of the left knee, objective testing at the VA 
examinations in May 1998 and February 2000 disclosed no signs 
of instability of the knee.  In his medical opinion dated in 
June 1999, a VA examiner again reported that the April 1998 
examination revealed no finding of instability in the left 
knee.  The evidence does not show even slight recurrent 
subluxation or lateral instability of the left knee, and thus 
a separate 10 percent rating under Code 5257 is not in order.  
38 C.F.R. § 4.31.  

The Board observes that, as there has been no finding of 
ankylosis of the veteran's  left knee, Diagnostic Code 5256 
is not applicable to this case.  

An evaluation in excess of 10 percent is also not warranted 
under Diagnostic Code 5262.  An increased evaluation under 
this code requires the evidence to show an impairment of the 
tibia and fibula, manifested by malunion, with a moderate 
knee or ankle disability.  In this case, the evidence 
presents no reports or findings of malunion of his tibia and 
fibula.  In addition, for the reasons outlined earlier, the 
residuals of the veteran's left knee partial meniscectomy are 
appropriately classified as mild in nature.  Thus, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5262.  

The Board has, of course, taken into consideration the 
veteran's complaints of daily pain attributable to the 
service-connected left knee disorder, but we find, based upon 
the medical evidence of record, that the minimal degree of 
functional loss or impairment due to pain, weakness, etc., 
that is currently produced by the service-connected 
disability is already accounted for in the rating of 10 
percent that is currently in effect.  In view of the above, 
the Board has no other recourse but to conclude that the 
schedular criteria for a rating exceeding 10 percent for the 
service-connected left knee disorder have not been met and 
that the preponderance of the evidence is against the 
appealed claim for an increased rating.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
Therefore, the claim must be denied.  




ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a left knee partial meniscectomy is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

